2020 IL 124940



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 124940)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                        DEMARIO D. REED, Appellant.


                             Opinion filed December 3, 2020.



        JUSTICE KARMEIER delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Kilbride, Garman, Theis, and Neville
     concurred in the judgment and opinion.

        Justice Michael J. Burke specially concurred, with opinion.



                                        OPINION

¶1       This case presents the issue of whether a guilty plea prevents a defendant from
     asserting an actual innocence claim under the Post-Conviction Hearing Act (Act)
     (725 ILCS 5/122-1 et seq. (West 2016)). The Appellate Court, Fourth District,
     answered in the affirmative and affirmed the denial of defendant’s petition on this
     basis. See 2019 IL App (4th) 170090. For the reasons below, we reject the appellate
     court’s conclusion that a guilty plea forecloses a claim of actual innocence under
     the Act but nevertheless affirm the denial of defendant’s claim on the merits.


¶2                                    BACKGROUND

¶3      On September 29, 2014, defendant was charged by information with a count of
     armed violence (720 ILCS 5/33A-2(a) (West 2014)) in that, while armed with a
     shotgun, defendant possessed less than 15 grams of cocaine. Defendant was also
     charged with unlawful possession of a weapon by a felon (id. § 24-1.1(a)), unlawful
     possession of a controlled substance with intent to deliver (720 ILCS 570/401(c)(2)
     (West 2014)), and unlawful possession of a controlled substance (id. § 402(c)).

¶4       The charges were supported by an officer’s sworn testimony to the following.
     While patrolling in a marked patrol car, the officer observed several subjects sitting
     on the front porch of a residence located in an area that was viewed as a high-crime
     area and where large amounts of narcotics were sold. Upon seeing an officer exiting
     the car to make voluntary contact with the subjects, defendant jumped up and ran
     inside the house. The owner of the residence later informed the officer that
     defendant did not have permission to enter the residence.

¶5       The officer further observed that, as defendant jumped up, he grabbed the right
     side of his right leg just above the knee and continued to do so as he ran into the
     residence. The police report described defendant’s leg as stiff and not bending
     normally.

¶6       Soon after defendant ran inside, the second subject, Davie Callaway, fled from
     the couch into the dining room. The third subject stayed seated on the couch with
     his hands in the air. After the other subjects were secured, the officer located
     defendant lying facedown on a bed in a bedroom located on the southwest corner
     of the house.

¶7       The officers then searched defendant’s flight path, which was described by two
     witnesses inside the residence. By the bed in the northwest bedroom, officers
     recovered a cellophane wrapper for a cigarette pack that contained 0.4 grams of
     crack cocaine. Under the bed, the officers discovered a sawed-off shotgun that was




                                             -2-
       situated in a manner that indicated it had been thrown underneath the bed. The
       police report noted moisture in the area of the barrels, which indicated that the
       shotgun had not been underneath the bed for very long and most likely had been
       left outside for a period of time. The officer further explained in the police report
       that “firearms are often concealed outside in a location that is quickly and easily
       accessible by the offender, but not actually possessed by the offender should the
       Police arrive.”

¶8         Upon a search incident to arrest, officers further found approximately 1.5 grams
       of suspected crack cocaine on Davie Callaway and a digital scale on defendant.

¶9         After defendant’s unsuccessful motion to dismiss the charges, the parties
       presented to the court a plea agreement under which defendant would plead guilty
       to one count of armed violence in exchange for a sentence of 15 years’
       imprisonment. As its factual basis to support the plea, the State averred that “Officer
       Daniels would testify that he observed” “the defendant flee upon sight of him. The
       defendant was running oddly. When he entered the house, he located a shotgun and
       cocaine. The defendant was located in a bedroom, and the shotgun had the
       defendant’s DNA on it.” The court then properly admonished defendant pursuant
       to Illinois Supreme Court Rule 402 (eff. July 1, 2012). After confirming the plea
       was made knowingly and voluntarily, the court accepted the plea and found
       defendant guilty of armed violence (720 ILCS 5/33A-2(a) (West 2014)). On April
       13, 2015, defendant was sentenced to 15 years’ imprisonment. The court then
       granted the State’s motion to dismiss and strike the remaining counts against
       defendant.

¶ 10       Defendant’s initial post-conviction petition under the Act (725 ILCS 5/122-1
       et seq. (West 2016)) asserted an actual innocence claim and an ineffective
       assistance of counsel claim but was summarily dismissed as frivolous.
       Subsequently, on January 20, 2016, defendant filed a motion for leave to file a
       successive post-conviction petition asserting actual innocence. 1 Defendant
       specifically alleges that it is undisputed that he did not reside at the residence in
       which the gun and drugs were found and that he has “absolutely zero knowledge of
       what is within that residence.” Also, no DNA links defendant to the drugs. He

           1
             Defendant also asserted an ineffective assistance of counsel claim. However, this claim is not
       an issue before this court.




                                                      -3-
       further noted that the gun was found not on his person but under the bed in a
       different room from where he was apprehended.

¶ 11       Unlike his initial petition, defendant attached the affidavit of Davie Callaway
       to support his claim of innocence, which was dated October 15, 2015. Callaway
       averred that he was the sole owner of the cocaine found in the residence and that
       defendant had zero knowledge of the presence of cocaine in that residence.
       Callaway’s testimony lacked any reference to the shotgun.

¶ 12       The circuit court allowed leave to file the petition. The State filed a motion to
       dismiss, arguing, inter alia, that defendant could not assert a freestanding claim of
       innocence. It relied on People v. Barnslater, 373 Ill. App. 3d 512, 527 (2007), rev’d
       on other grounds, People v. Robinson, 2020 IL 123849, ¶ 55, which stated in dicta
       that “defendant’s postconviction claim of actual innocence cannot be deemed to
       deprive him of his due process rights in the face of the fact that the defendant
       previously confessed to the commission of the crime in his plea.”

¶ 13       Defendant’s petition proceeded to a third stage evidentiary hearing, where
       Callaway testified in accordance with his affidavit. On cross-examination,
       Callaway admitted he did not write the affidavit until he was imprisoned with
       defendant. He further acknowledged speaking with defendant about his intention to
       provide the affidavit while imprisoned together but claimed that defendant never
       requested him to write it. Callaway explained that he felt bad that defendant was
       charged with possession because of him.

¶ 14       On January 20, 2017, the circuit court denied defendant’s petition. It found
       Callaway’s testimony was new but not credible, specifically noting that he did not
       come forward until after he pled guilty and was in the same prison as defendant. It
       also found that Callaway’s affidavit was not of such conclusive character that it
       would probably change the result on retrial because, at the time of defendant’s plea,
       defendant knew pointing the fault at codefendants for possessing the drugs was a
       viable defense. Defendant appealed.

¶ 15       The appellate court affirmed but on different grounds. It found that a valid
       guilty plea forecloses a post-conviction claim of actual innocence. See 2019 IL App
       (4th) 170090. In support of its holding, the appellate court relied upon People v.
       Cannon, 46 Ill. 2d 319, 321 (1970), wherein this court stated: “ ‘Before his plea of




                                               -4-
       guilty was accepted, the defendant, represented by appointed counsel, was fully and
       carefully admonished by the trial judge, and in the light of that admonition, the
       defendant’s present [innocence] claim cannot be entertained.’ ” 2019 IL App (4th)
170090, ¶ 19 (quoting Cannon, 46 Ill. 2d at 321). Although it acknowledged this
       statement was obiter dicta, without an explicit decision from this court to the
       contrary, it found it was bound to follow Cannon. Therefore, in agreement with the
       First District in Barnslater, it found defendant’s innocence claim cannot be
       entertained because he knowingly and voluntarily pled guilty to the charge of which
       he now claims to be innocent. Id. ¶ 17. Furthermore, the appellate court found that
       to allow defendant to knowingly and voluntarily plead guilty and then turn around
       to complain to a reviewing court that the trial court found him guilty is “paradoxical
       if not duplicitous.” Id. ¶ 26. If there is any error, it is an error that defendant invited
       himself by pleading guilty to armed violence. Id.

¶ 16      We granted defendant’s petition for leave to appeal pursuant to Illinois Supreme
       Court Rule 315 (eff. July 1, 2018).


¶ 17                                         ANALYSIS

¶ 18       This appeal arises from defendant’s post-conviction petition under the Act,
       which provides a statutory remedy to defendants who claim substantial violations
       of their rights occurred in the proceedings that resulted in their conviction. People
       v. English, 2013 IL 112890, ¶ 21. A post-conviction petition is not a substitute for
       appeal but, rather, is a collateral attack. Id. Accordingly, issues that were raised and
       decided on direct appeal are barred by res judicata, and issues that could have been
       raised on direct appeal, but were not, are forfeited. Id. ¶ 22. Defendant bears the
       burden of proving that a substantial violation occurred. Id. ¶ 21.

¶ 19      Over 20 years ago, in People v. Washington, 171 Ill. 2d 475, 489 (1996), this
       court found a freestanding claim of actual innocence is cognizable under the Act.
       We reasoned that the “[i]mprisonment of the innocent would also be so conscience
       shocking as to trigger operation of substantive due process.” Id. at 487-88. Also, to
       ignore such a claim would be fundamentally unfair in terms of procedural due
       process. Id. at 487.




                                                  -5-
¶ 20       This case presents the issue of whether a guilty plea prevents a defendant from
       asserting an actual innocence claim under the Act. This issue involves questions of
       law that are subject to de novo review. Brunton v. Kruger, 2015 IL 117663, ¶ 72.

¶ 21       The appellate court relied on Cannon, which considered claims in defendant’s
       petition that were not argued on appeal after determining the issue before the court
       lacked merit. Cannon, 46 Ill. 2d at 321. The Cannon court found the unargued
       claims “amount basically to an unsupported assertion that the accusation against
       him was false and that his daughter and two of his sons were coerced by threats
       from their mother, the defendant’s wife.” Id. The court further noted: “Before his
       plea of guilty was accepted, the defendant, represented by appointed counsel, was
       fully and carefully admonished by the trial judge, and in the light of that
       admonition, the defendant’s present claim cannot be entertained.” Id.

¶ 22       However, not all Illinois decisions agree that Cannon controls this issue. In
       People v. Shaw, 2019 IL App (1st) 152994, ¶ 54, the First District disagreed with
       the appellate court decision here and found that a guilty-plea defendant may bring
       an actual innocence claim without challenging the validity of the plea. It first
       determined that Washington made no distinction between defendants whose
       convictions arise out of a trial or out of a guilty plea in holding that “no person
       convicted of a crime should be deprived of life or liberty given compelling evidence
       of actual innocence” and that it believed the tenet should apply equally in either
       circumstance. (Emphasis omitted.) Id. ¶ 45. In explaining its departure from Reed,
       2019 IL App (4th) 170090, the Shaw court found that the statement in Cannon was
       not only dicta but too imprecise to express this court’s explicit intention to create
       such a significant rule. Shaw, 2019 IL App (1st) 152994, ¶ 52. It also noted that
       Reed is only the third case to cite Cannon for any purpose and that no other case
       has read Cannon to create “a categorical bar.” Id. ¶ 49. Therefore, in light of this
       court’s more recent statements in Washington, Cannon’s dicta cannot be read to
       prohibit actual innocence claims following guilty pleas in all circumstances. Id.
       ¶ 52.

¶ 23       The issue of actual innocence was not briefed nor argued before the court and
       was not essential to the disposition in Cannon. As acknowledged by the Fourth and
       First Districts, Cannon’s statements are therefore dicta, which is not binding on this
       court. Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 236 (2010). This




                                               -6-
       statement was made in the context of an unsupported claim and before this court
       recognized that a freestanding claim of innocence was cognizable under the Act as
       a matter of due process. Washington, 171 Ill. 2d at 487-88. We therefore find the
       scant analysis and resulting obiter dicta of Cannon does not control this case.

¶ 24       Consequently, the issue of whether defendants who plead guilty waive any
       claim of actual innocence under the Act is one of first impression. To determine
       whether there is waiver, we must consider the motives behind and consequences of
       a plea in light of the precise challenge asserted by an actual innocence claim. People
       v. Phipps, 238 Ill. 2d 54, 62 (2010). Issues of waiver are construed liberally in favor
       of the defendant. Id.

¶ 25       Negotiated guilty pleas are the result of an agreement between the State and
       defendant, in which both parties benefit and make concessions. People v. Eckhardt,
       127 Ill. 2d 146, 151-52 (1989). The State benefits from the prompt and largely final
       disposition of most criminal cases, which preserves prosecutorial and judicial
       resources for cases in which there are substantial issues of proof. People v. Boyt,
       109 Ill. 2d 403, 416 (1985); Brady v. United States, 397 U.S. 742, 752 (1970). These
       benefits motivate the State to make certain concessions, including sacrificing the
       opportunity to present the entirety of the evidence, dismissal of certain charges, and
       ceasing further investigation that may result in additional charges.

¶ 26       Defendants also incur substantial benefits and burdens as the result of a plea
       agreement. To defendants’ benefit, they can obtain a favorable sentence and
       dismissal of other charges. Talarico v. Dunlap, 177 Ill. 2d 185, 195 (1997); People
       v. Jones, 144 Ill. 2d 242, 269-70 (1991). They also avoid the agony and cost of trial.
       Talarico, 177 Ill. 2d at 195; Brady, 397 U.S. at 752.

¶ 27       The consequences of a plea for a defendant, however, are severe. People v.
       Evans, 174 Ill. 2d 320, 326 (1996). A guilty plea is an admission of guilt and a
       conviction in and of itself. People v. White, 2011 IL 109616, ¶ 17 (“The plea
       obviates the prosecution’s burden of proof. It supplies both evidence and verdict,
       ending controversy.” (Internal quotation marks omitted.)). It is specifically
       designed to waive the right to a jury trial, relieving the State of its burden to prove
       defendant guilty beyond a reasonable doubt. People v. Townsell, 209 Ill. 2d 543,
       547 (2004) (citing Hill v. Cowan, 202 Ill. 2d 151, 154 (2002)). As such, by pleading,
       a defendant “waives all nonjurisdictional defenses or defects,” including



                                                -7-
       constitutional ones. People v. Burton, 184 Ill. 2d 1, 27 (1998); Townsell, 209 Ill. 2d
       at 545.

¶ 28       Because a plea entails significant consequences for both parties, the State
       argues that defendant cannot now assert a claim of innocence. Specifically, the
       State highlights the defendant’s waiver of his right to a jury trial, to present
       defenses, and to proof beyond a reasonable doubt. It also contends that allowing a
       claim of innocence would dissuade it from entering plea negotiations where the
       benefit of finality and certainty that motivates it to make concessions may be
       collaterally attacked. We disagree.

¶ 29       In Washington, this court held that our constitution affords additional due
       process when newly discovered evidence shows that a convicted person is actually
       innocent on the basis that “[n]o person shall be deprived of life, liberty or property
       without due process of law nor be denied the equal protection of the laws.” Ill.
       Const. 1970, art. I, § 2; Washington, 171 Ill. 2d at 487-89. We clarified that the
       claim does not depend on—and is separate from—a challenge to the sufficiency of
       the evidence or an allegation of error in the court below. Washington, 171 Ill. 2d at
       487.

¶ 30       In addressing the federal precedent on the matter, we explicitly rejected the
       notion that a defendant must be viewed as guilty absent a constitutional error in the
       underlying proceedings. Id. at 488. This is so because a strong claim of innocence
       undermines the legal construct that precludes a substantive due process analysis
       and dictates defendant be viewed as guilty. Id. At the point where the evidence
       undermines the court’s confidence in this legal construct, the additional due process
       afforded by our constitution is triggered. Id.

¶ 31       Upon a closer examination of Washington and the precise contentions of an
       actual innocence claim, the State’s arguments are unconvincing. Because the claim
       does not assert a challenge to the sufficiency of the evidence or any error in the
       proceedings that led to the conviction (id.), defendant’s waiver of his right to
       challenge the State’s proof of guilt beyond a reasonable doubt at trial should not
       impact his actual innocence claim. Significantly, the State and appellate court
       overlooked that a “ ‘truly persuasive demonstration of innocence’ ” breaks the
       barriers established by the legal construct that precludes a substantive due process




                                               -8-
       analysis and dictates that the defendant be viewed as guilty. Id. We find this
       rationale applies with no less force in the context of guilty pleas.

¶ 32       The purpose of our criminal justice system is to seek justice. United States v.
       Nobles, 422 U.S. 225, 230 (1975) (citing Berger v. United States, 295 U.S. 78, 88
       (1935)); Washington, 171 Ill. 2d at 493 (McMorrow, J., specially concurring).
       Justice means not only punishing the guilty but also ensuring the innocent do not
       suffer. Nobles, 422 U.S. at 230 (citing Berger, 295 U.S. at 88). We note that, as a
       part of the criminal justice system, the prosecution has the same duty and interest
       in seeking the truth and justice. People v. Beaman, 229 Ill. 2d 56, 73 (2008) (“The
       prosecutor’s interest in a criminal prosecution is not that it shall win a case, but that
       justice shall be done.” (Internal quotation marks omitted.)).

¶ 33        Plea agreements, while vital to our criminal justice system (Evans, 174 Ill. 2d
       at 325), are not structured to “weed out the innocent” or guarantee the factual
       validity of the conviction (Schmidt v. State, 909 N.W.2d 778, 788 (Iowa 2018)).
       See Missouri v. Frye, 566 U.S. 134, 144 (2012) (“ ‘To a large extent . . . horse
       trading [between prosecutor and defense counsel] determines who goes to jail and
       for how long. That is what plea bargaining is.’ ” (quoting Robert E. Scott & William
       J. Stuntz, Plea Bargaining as Contract, 101 Yale L.J. 1909, 1912 (1992))); Brady,
397 U.S. at 757-58 (“This is not to say that guilty plea convictions hold no hazards
       for the innocent or that the methods of taking guilty pleas presently employed in
       this country are necessarily valid in all respects. This mode of conviction is no more
       foolproof than full trials to the court or to the jury.”). The plea system encourages
       defendants to engage in a cost-benefit assessment where, after evaluating the
       State’s evidence of guilt compared to the evidence available for his defense, a
       defendant may choose to plead guilty in hopes of a more lenient punishment than
       that imposed upon a defendant who disputes the overwhelming evidence of guilt at
       trial. See Jones, 144 Ill. 2d at 269; Brady, 397 U.S. at 756. As such, it is well
       accepted that the decision to plead guilty may be based on factors that have nothing
       to do with defendant’s guilt. See Brady, 397 U.S. at 757-58; Talarico, 177 Ill. 2d
       at 195. Empirical data related to exonerations further prove that innocent people
       plead guilty, as 18% of all exonerees and 11% of those exonerated through DNA
       pled guilty. Peter A. Joy & Kevin C. McMunigal, Post-Conviction Relief After a
       Guilty Plea? 35 Crim. Just. 53, 55 (Summer 2020).




                                                 -9-
¶ 34       Importantly, our rules allow the court to accept a plea of guilty even where
       defendant asserts his innocence, as long as a sufficient factual basis exists and the
       court satisfies the other requirements delineated in Illinois Supreme Court Rule 402
       (eff. July 1, 2012). People v. Gaines, 2020 IL 125165, ¶ 36. Unlike a conviction
       after trial, where the State’s evidence is scrutinized and must meet the beyond a
       reasonable doubt standard, the factual basis to support the plea is held to a less
       stringent level of proof, requiring only a basis from which the court could
       reasonably conclude that defendant actually committed the acts constituting the
       offense to which defendant is pleading guilty. People v. Barker, 83 Ill. 2d 319, 327-
       28 (1980).

¶ 35       Accordingly, pleas are no more foolproof than trials. Brady, 397 U.S. at 758.
       When met with a truly persuasive demonstration of innocence, a conviction based
       on a voluntary and knowing plea is reduced to a legal fiction. Washington, 171 Ill.
2d at 488. At that point, the additional due process afforded by the Illinois due
       process clause is triggered despite the legal construct—the entire plea proceedings
       including defendant’s waiver of all nonjurisdictional defects—that precludes a
       guilty-plea defendant’s claim. Id.

¶ 36       Moreover, we emphasize this court’s long-established preference for life and
       liberty over holding defendant to his plea. People v. King, 1 Ill. 2d 496, 500 (1953)
       (per curiam); People v. McKirdie, 45 Ill. 2d 300, 302 (1970). Recently, in Gaines,
       2020 IL 125165, ¶¶ 43-44, we reaffirmed that courts may allow defendants to
       withdraw their pleas based on claims of innocence or where the court doubts the
       truth of the pleas, even where the court already accepted the plea. In People v.
       Belcher, 199 Ill. 2d 378, 383 (2002), we also allowed a defendant to file a motion
       to withdraw his plea based upon a misunderstanding of law regarding his insanity
       defense for the first time on appeal. While the issue of waiver by plea was not raised
       in the above cases, they support the conclusion that sometimes a manifest injustice
       outweighs the consequences of defendant’s voluntary plea.

¶ 37       In light of these considerations, we find the defendant’s waiver of his right to
       challenge the State’s proof of guilt beyond a reasonable doubt at trial in the
       proceedings that led to his conviction does not prevent him from asserting his right
       to not be deprived of life and liberty given compelling evidence of actual innocence
       under the Act.




                                               - 10 -
¶ 38       For the same reasons, we also reject the State’s contention that the record of the
       plea proceedings positively rebuts any claim of actual innocence. An admission of
       guilt—while often sufficient to support the acceptance of the plea and a
       conviction—is not guilt in fact. Gaines, 2020 IL 125165, ¶ 32 (trial judge decides
       whether to accept the plea and “legally deem the defendant guilty of the relevant
       charge”); see Talarico, 177 Ill. 2d at 195 (It is not always reasonable to presume
       that defendant’s admission of guilt pursuant to his negotiated plea establishes a fact
       that cannot be relitigated.).

¶ 39       The State’s application of the invited error doctrine is equally unpersuasive.
       The invited error doctrine is akin to equitable estoppel in that a party “may not
       request to proceed in one manner and then later contend *** that the course of
       action was in error.” People v. Carter, 208 Ill. 2d 309, 319 (2003). Under this
       doctrine, the State claims defendants cannot voluntarily and knowingly plead guilty
       to the trial court then turn around and complain to a reviewing court that the trial
       court found them guilty.

¶ 40       As explained above, a claim of innocence is not based on the defendant’s
       misapprehension of the quality of the State’s case nor an error of the court in finding
       defendant guilty. Rather, it is a request for the additional due process that is
       triggered by new and compelling evidence demonstrating defendant’s innocence.
       Washington, 171 Ill. 2d at 487. Defendant did not invite the deprivation of his
       liberty despite compelling evidence of his innocence when he lacked knowledge of
       and could not reasonably discover such evidence at the time of his plea.

¶ 41       This court refuses to turn a blind eye to the manifest injustice and failure of our
       criminal justice system that would result from the continued incarceration of a
       demonstrably innocent person, even where a defendant pleads guilty. See id. at 489;
 id. at 493 (McMorrow, J., specially concurring). Accordingly, we find defendants
       who plead guilty may assert an actual innocence claim under the Act. Shaw, 2019
IL App (1st) 152994, ¶ 54; People v. Knight, 405 Ill. App. 3d 461, 472 (2010).

¶ 42       Despite the State’s contentions, we do not believe our decision will diminish its
       motivation to engage in plea negotiations, nor does it ignore the interests of finality
       and certainty involving guilty pleas. An actual innocence claim is not unrestrained
       and still must be proven. This hurdle has proven to be difficult for defendants, and
       a successful claim of innocence is rare. See People v. Coleman, 2013 IL 113307,



                                               - 11 -
       ¶ 94. As such, we find the State’s interests and policy concerns are more
       appropriately accounted for and protected by the standard applicable to actual
       innocence claims involving defendants who plead guilty.

¶ 43       Defendant argues that this court should apply the standard expounded by
       Washington, which requires “supporting evidence be new, material, noncumulative
       and, most importantly, of such conclusive character as would probably change the
       result on retrial.” (Internal quotation marks omitted.) Washington, 171 Ill. 2d at
       489. While defendant contends Washington can be expanded to apply to defendants
       who plead guilty, he fails to specify such standard and only notes that the court
       should compare the new evidence against that in the plea proceedings below.

¶ 44       The State asserts that guilty-plea defendants are incapable of meeting the
       Washington standard because the court cannot determine whether the new evidence
       would probably change the result on retrial where there was no trial. Instead, this
       court should adopt a standard of reliability similar to that in federal courts, Schlup
       v. Delo, 513 U.S. 298 (1995), particularly, that guilty-plea defendants must provide
       new forensic evidence.

¶ 45       While defendant’s plea does not prevent him from asserting an actual innocence
       claim under the Act, it necessarily places the court in a different position than in
       Washington. Defendant’s waiver of a trial prevented the State from admitting the
       entirety of its evidence against defendant into the record, leaving only defendant’s
       admission of guilt and stipulation of the factual basis of the plea. Without the
       developed record produced by a trial, a court cannot determine whether the new
       evidence sufficiently undermines the evidence presented at trial such that it would
       probably change the result on retrial. The strict application of Washington is
       therefore impractical in cases where defendants plead guilty.

¶ 46       Moreover, unlike a trial where reviewing courts often lack the insight on how
       the jury weighed the evidence in making its determination, the guilt of defendants
       who plead guilty is entirely dependent upon their admission of guilt and stipulation
       of the factual basis. Consequently, the court is left to weigh the new evidence
       against voluntary and knowing admission of guilt.

¶ 47      A plea of guilty is a grave act that is not reversible at the defendant’s whim.
       Evans, 174 Ill. 2d at 326. Leave to withdraw a plea of guilty should not be granted




                                               - 12 -
       because defendant is now dissatisfied with the deal but “as required to correct a
       manifest injustice.” Id.

¶ 48       Upon these considerations, the standard for actual innocence claims for guilty-
       plea defendants requires a more stringent standard than in Washington. See People
       v. Schneider, 25 P.3d 755, 761 (Colo. 2001) (en banc). Yet, the standard must be
       less than redeciding the defendant’s guilt, as that is not the determination the court
       must make. See People v. Molstad, 101 Ill. 2d 128, 136 (1984) (“this does not mean
       that [the defendant] is innocent, merely that all of the facts and surrounding
       circumstances *** should be scrutinized more closely to determine [his] guilt or
       innocence”); Coleman, 2013 IL 113307, ¶ 97. “If it were, the remedy would be an
       acquittal, not a new trial.” Coleman, 2013 IL 113307, ¶ 97.

¶ 49       We therefore find a successful actual innocence claim requires a defendant who
       pleads guilty to provide new, material, noncumulative evidence that clearly and
       convincingly demonstrates that a trial would probably result in acquittal. New
       means the evidence was discovered after the court accepted the plea and could not
       have been discovered earlier through the exercise of due diligence. Id. ¶ 96. This is
       a comprehensive approach where the court must determine whether the new
       evidence places the evidence presented in the underlying proceedings in a different
       light and “undercuts the court’s confidence in the factual correctness” of the
       conviction. Id. ¶ 97.

¶ 50       This higher standard strikes an equitable balance between the defendant’s
       constitutional liberty interest in remaining free of undeserved punishment and the
       State’s interest in maintaining the finality and certainty of plea agreements, while
       vindicating the purpose of the criminal justice system to punish only the guilty.
       Because the evidence must be clear and convincing, the standard inherently
       requires the court to consider the evidence to be reliable. 2 We therefore see no
       reason to further limit defendants who plead guilty by requiring them to support
       their petition with forensic evidence.




           2
             We note that, while post-conviction relief requires the court to consider the new evidence to
       be reliable, such determination should be made at a third-stage evidentiary hearing, as all well-pled
       facts must be taken as true at the motion to dismiss stage. People v. Sanders, 2016 IL 118123, ¶ 42.




                                                      - 13 -
¶ 51        Having found that a defendant who pleads guilty may assert an actual innocence
       claim and having clarified the applicable standard, we must address the merits of
       defendant’s claim. In this case, defendant’s petition was denied after a third-stage
       evidentiary hearing. 725 ILCS 5/122-6 (West 2016). At this stage, the trial court
       acts as a fact-finder, making credibility determinations and weighing the evidence.
       English, 2013 IL 112890, ¶ 23. Accordingly, we review the court’s decision to deny
       relief for manifest error. Coleman, 2013 IL 113307, ¶ 98. Manifest error is
       “ ‘clearly evident, plain, and indisputable.’ ” Id. (quoting People v. Morgan, 212
Ill. 2d 148, 155 (2004)).

¶ 52       Although the circuit court lacked the guidance of this opinion regarding the
       applicable standard, it nevertheless found defendant did not meet the less stringent
       Washington standard. Defendant contends the trial court’s denial was manifestly
       erroneous because it based its credibility determination regarding Callaway on a
       mistake of law. He explains that, absent inconsistences or obfuscations, the court
       should follow Callaway’s undisputed testimony that he came forward based on his
       guilty conscience rather than question Callaway’s credibility based on the fact that
       Callaway and defendant were in prison together, because they had no control over
       where they were imprisoned.

¶ 53       Based on our examination of the record, we cannot say that the trial judge’s
       decision to reject Callaway’s testimony was manifestly erroneous. Defendant’s
       innocent explanations for the trial court’s concerns regarding Callaway’s credibility
       are plausible, but plausibility is not the test on review. Morgan, 212 Ill. 2d at 161.
       We addressed only whether the new evidence was sufficiently compelling that a
       decision by the trial court to reject that evidence was manifestly erroneous. Id.

¶ 54       We cannot say it was unreasonable for the court to question the truthfulness of
       Callaway, where he came forward only after being imprisoned and discussing the
       case with defendant. The trial court is in the best position to make this
       determination, as it had the benefit of observing Callaway’s demeanor during
       examination and assessing his testimony against the other evidence. Id. at 162.
       There is nothing in the record to undermine its judgment in this case.

¶ 55      We therefore affirm the denial of defendant’s petition.




                                               - 14 -
¶ 56                                      CONCLUSION

¶ 57       In light of the rationale underlying Washington’s determination that an actual
       innocence claim asserts a violation of due process, a defendant whose conviction is
       the result of a guilty plea may assert an actual innocence claim under the Act. To
       obtain relief under such claim, a guilty-plea defendant must provide new, material,
       noncumulative evidence that clearly and convincingly demonstrates that a trial
       would probably result in acquittal. Because the record provides no reason to depart
       from the trial court’s determination that defendant’s new evidence was not credible,
       we affirm the dismissal of defendant’s petition.


¶ 58      Affirmed.


¶ 59      JUSTICE MICHAEL J. BURKE, specially concurring:

¶ 60       I agree with my colleagues that defendants who plead guilty should not be
       completely foreclosed from bringing actual innocence claims. I further agree that
       defendant’s petition was properly denied on the merits. I write separately because
       I believe that the standard for such claims should be higher than the one adopted by
       the majority. I would also give trial judges more leeway to dispose of such cases at
       the leave-to-file stage.

¶ 61       The State correctly notes that there are compelling reasons why defendants who
       plead guilty should not be able to bring postconviction actual innocence claims.
       First, by pleading guilty, a defendant relinquishes the constitutional protections
       intended to prevent the conviction of innocent people (see Boykin v. Alabama, 395
U.S. 238, 242-43 (1969)), including the right to hold the State to its burden of proof
       beyond a reasonable doubt (Hill v. Cowan, 202 Ill. 2d 151, 154 (2002)). Second,
       the State offers significant concessions to defendants who plead guilty. The State
       is motivated to do so because of (1) the efficiency of forgoing a full criminal trial
       and (2) the certainty and finality of a guilty plea. Third, by entering into a plea
       agreement, the State loses its opportunity to present its full case and instead
       provides only a summary of the evidence sufficient to establish a factual basis for
       the pleas. See People v. Barker, 83 Ill. 2d 319, 327-28 (1980) (“the quantum of
       proof necessary to establish a factual basis for the plea is less than that necessary to




                                                - 15 -
       sustain a conviction after a full trial. [Citations.] All that is required to appear on
       the record is a basis from which the judge could reasonably reach the conclusion
       that the defendant actually committed the acts with the intent (if any) required to
       constitute the offense to which the defendant is pleading guilty.”). When a
       defendant returns to court years later claiming innocence, the State is forced to
       muster evidence that has potentially grown stale. As the Supreme Court of Colorado
       noted in People v. Schneider, 25 P.3d 755, 761 (Colo. 2001) (en banc), when a
       defendant pleads guilty, a trial court considering a postconviction claim of actual
       innocence is hampered in its assessment of defendant’s new evidence against what
       the State would have presented at the previous trial.

¶ 62       Still, because we recognized in Washington that the “[i]mprisonment of the
       innocent would *** be so conscience shocking as to trigger operation of substantive
       due process” (People v. Washington, 171 Ill. 2d 475, 487-88 (1996)) and that
       ignoring such claims would be fundamentally unfair as a matter of procedural due
       process (id. at 487), I would not completely foreclose guilty plea defendants from
       bringing postconviction claims of actual innocence. For all the policy reasons set
       forth above, however, the standard for doing so should be higher than that for
       defendants convicted after a trial. I agree with the Schneider court that “there must
       be some consequence attached to the decision to plead guilty.” Schneider, 25 P.3d
       at 761.

¶ 63        The standard that the majority settles on is that a defendant who pleads guilty
       must provide “new, material, noncumulative evidence that clearly and convincingly
       demonstrates that a trial would probably result in acquittal.” (Emphasis added.)
       Supra ¶ 49. Other states have adopted a clear and convincing evidence standard for
       actual innocence claims by guilty plea defendants but have worded it differently.
       For instance, both Iowa and Texas require that the defendant show by clear and
       convincing evidence that no reasonable factfinder could find the defendant guilty.
       See Schmidt v. State, 909 N.W.2d 778, 797 (Iowa 2018) (“the applicant must show
       by clear and convincing evidence that, despite the evidence of guilt supporting the
       conviction, no reasonable fact finder could convict the applicant of the crimes for
       which the sentencing court found the applicant guilty in light of all the evidence,
       including the newly discovered evidence”); Ex parte Tuley, 109 S.W.3d 388, 392
       (Tex. Crim. App. 2002) (standard for freestanding innocence claims, whether after
       trial or guilty plea is that the applicant must show “by clear and convincing




                                               - 16 -
       evidence that, despite the evidence of guilt that supports the conviction, no
       reasonable juror could have found the applicant guilty in light of the new
       evidence”). The majority’s “probably result in acquittal” language was also used
       by the Supreme Court of Colorado in Schneider. In that case, the court held that the
       defendant must show that the newly discovered evidence “would probably bring
       about a verdict of acquittal in a trial.” Schneider, 25 P.3d at 762. However, that is
       not all that Colorado requires. Schneider also requires that a guilty plea defendant
       show that “the charge(s) to which the defendant pleaded guilty were actually false
       or unfounded.” Id. The majority does not adopt this part of the test. If we are going
       to adopt the clear and convincing standard, I prefer the wording adopted by Iowa
       and Texas. Instead of merely requiring a defendant to show by clear and convincing
       evidence that the newly discovered evidence would probably result in an acquittal,
       I would require a showing by clear and convincing evidence that no reasonable
       factfinder could have convicted the defendant.

¶ 64       Although the burden should be very high for a defendant who pleaded guilty, I
       do not agree with the State’s suggestion that the door should be left open only for
       those defendants who obtain forensic evidence pursuant to section 116-3 of Code
       of Criminal Procedure of 1963 (725 ILCS 5/116-3 (West 2018)). Pursuant to this
       section, defendants who plead guilty or are convicted after a trial may move for
       fingerprint, Integrated Ballistic Identification System, or forensic DNA testing,
       under certain circumstances. I would not limit actual innocence claims to only those
       defendants who obtain evidence under this statute, because it is possible that a
       defendant could obtain other types of reliable evidence that are just as conclusive
       as to innocence. For instance, assume that a defendant obtains security camera
       footage that was not previously known to exist and that it shows someone else
       committing the crime for which he pleaded guilty. It would make no sense to
       foreclose an actual innocence claim for such a defendant simply because this
       powerful, conclusive evidence of innocence was not of the type listed in section
       116-3.

¶ 65       I would, however, give trial courts the ability to deny leave to file successive
       petitions when defendants such as the present one have failed to set forth a colorable
       claim of actual innocence. The majority adopts the clear and convincing standard
       but never sets forth what standard a petitioner must meet at each stage of the
       proceedings. When a postconviction petitioner raises a freestanding claim of actual




                                               - 17 -
       innocence after being convicted in a trial, there are three distinct stages with
       different standards. At the leave-to-file stage, the standard is “whether the new
       evidence, if believed and not positively rebutted by the record, could lead to
       acquittal on retrial.” People v. Robinson, 2020 IL 123849, ¶ 60. At the second stage,
       where the State may move to dismiss the petition, the petitioner must make a
       substantial showing that it is more likely than not that no reasonable juror would
       have convicted the petitioner in light of the new evidence. People v. Sanders, 2016
IL 118123 ¶¶ 24, 37. If a petitioner obtains an evidentiary hearing, then he must
       establish his actual innocence claim by a preponderance of the evidence. People v.
       Coleman, 2013 IL 113307, ¶ 92. The majority opinion raises the burden from
       preponderance of the evidence to clear and convincing evidence at the third stage
       but says nothing about the burden a petitioner must meet at the first two stages. If
       the majority means to adopt the watered-down Robinson standard for the leave-to-
       file stage, I cannot agree with that decision. As I argued in my dissent in Robinson,
       that standard has no foundation in this court’s case law, and it is so vague as to be
       virtually meaningless. See Robinson, 2020 IL 123849, ¶¶ 114-18 (Burke, J.,
       dissenting, joined by Garman and Karmeier, JJ.). The last thing we should do is
       further expand that decision by applying its standard to defendants who pleaded
       guilty, as they should be held to a much higher burden.

¶ 66       At the leave-to-file stage, I would use a standard similar to the one this court
       originally adopted for the leave-to-file stage when a petitioner raised a freestanding
       claim of actual innocence. In People v. Edwards, 2012 IL 111711, this court
       adopted a “no reasonable juror” standard for the leave-to-file stage of successive
       postconviction proceedings involving actual innocence claims. This court held that
       leave to file should be granted only “when the petitioner’s supporting
       documentation raises the probability that ‘it is more likely than not that no
       reasonable juror would have convicted him in the light of the new evidence.’ ” Id.
       ¶ 24 (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). 3 Where it was clear that
       a petitioner had provided an affidavit that failed to meet this standard, courts were
       free to deny leave to file. See id. ¶¶ 39-40. The affidavit that defendant filed here

           3
            In Robinson, 2020 IL 123849, this court simply ignored the fact that Edwards settled the
       standard for the leave-to-file stage of postconviction proceedings in which a petitioner alleges actual
       innocence. Overruling Edwards sub silentio, a majority of this court held that the standard is instead
       “whether the new evidence, if believed and not positively rebutted by the record, could lead to
       acquittal on retrial.” Id. ¶ 60.




                                                       - 18 -
       was not sufficient to raise a probability that petitioner could establish by clear and
       convincing evidence that no reasonable factfinder would have convicted him, and
       therefore defendant never should have been granted leave to file. Defendant
       pleaded guilty to armed violence. The factual basis for the plea showed that a
       sawed-off shotgun and a Baggie of crack cocaine were found under a bed in a room
       witnesses saw the defendant enter after he fled from the police. The shotgun had
       defendant’s DNA on it, and defendant had a digital scale in his pocket. Thus, the
       prison affidavit defendant obtained from Callaway, who claimed that the drugs
       were his and that defendant was unaware of them, was not conclusive evidence of
       defendant’s innocence and certainly could not have established by clear and
       convincing evidence that no reasonable factfinder would have convicted defendant
       in light of that evidence. Thus, defendant never should have been granted leave to
       file his petition.

¶ 67       The majority explains that reliability determinations are to be made at a third-
       stage evidentiary hearing. Supra ¶ 50 n.2. That said, defendant’s petition could have
       been dismissed without the court making a reliability determination. Prior to this
       court’s decision in Robinson, it was clear that a trial court could dismiss a petition
       when the supporting affidavits were not conclusive evidence of innocence but
       merely would have given the factfinder conflicting evidence to consider. See
       Sanders, 2016 IL 118123. In Sanders, this court acknowledged that reliability
       determinations can only be made at a third-stage evidentiary hearing and that at the
       previous stages all well-pleaded allegations not positively rebutted by the record
       must be taken as true. Id. ¶¶ 41-42. Nevertheless, this court affirmed the dismissal
       of the petition without an evidentiary hearing when the petitioner’s affidavits would
       have merely added conflicting evidence for the jury to consider. Id. ¶¶ 52-53.

¶ 68       As I explained in my dissent in Robinson, the only way that Sanders makes
       sense is that if what is meant by “taking the affidavits as true” is that we assume
       that, had the affiants been called to testify, they would have testified under oath
       consistently with their affidavits. See Robinson, 2020 IL 123849, ¶ 110 (Burke, J.,
       dissenting, joined by Garman and Karmeier, JJ.). If this court had been forced to
       assume in Sanders that the factfinder would have believed the statements in the
       affidavits, then this court would have had no choice but to reverse the lower courts
       and remand for an evidentiary hearing. Id. But this is not what the court did. The
       Sanders court affirmed the dismissal of the petition on the basis that the testimony




                                               - 19 -
       of the affiants would have merely given the jury conflicting evidence to consider.
       Sanders, 2016 IL 118123, ¶¶ 52-53. As the appellate court correctly explained in
       People v. Simms, 2020 IL App (1st) 161067, ¶ 42: 4

               “In Sanders, the codefendant stated he was alone when he committed the
           offense and that his prior testimony identifying the petitioner as participating in
           the crime was not true. [Sanders, 2016 IL 118123,] ¶ 16. A witness who
           provided an affidavit in support of the successive postconviction petition
           averred that the codefendant acted alone at all times when she was observing
           the commission of part of the offense (aggravated kidnapping). Id. ¶ 15. If all
           that were required was to take the recantation and averment as true and would
           be believed by a reasonable juror and ask if the defendant could still be
           convicted, then the result of the petitioner’s trial in Sanders would have to have
           been different: based on that “true” evidence Sanders did not commit
           aggravated kidnapping and did not participate in the murder. The only
           explanation for our supreme court’s holding is that more is required of courts
           considering claims of actual innocence.” Simms, 2020 IL App (1st) 161067,
           ¶ 42.

       See also People v. Jones, 2020 IL App (1st) 171760-U, ¶ 64 (“Following Sanders,
       we must determine whether the proposed new evidence would merely add
       conflicting or contrary evidence to the evidence heard at trial, even where, as in
       Sanders, the postconviction evidence includes statements that the defendant was
       not involved in the crime.” (Emphasis added.)); People v. Vargas, 2020 IL App
       (1st) 172568-U, ¶ 43 (same). 5

¶ 69       As I pointed out in my Robinson dissent, in certain circumstances this court has
       indeed used “taken as true” to mean that we presume that the affiant would have
       testified in a matter consistent with their affidavits. See Robinson, 2020 IL 123849,
       ¶ 110 (Burke, J., dissenting, joined by Garman and Karmeier, JJ.) (taking affidavits


           4
              After deciding Robinson, this court denied leave to appeal in Simms but vacated the decision
       and remanded for reconsideration in light of Robinson. People v. Simms, No. 126080 (Ill. Sept. 30,
       2020).
            5
             I cite these two Rule 23 orders not as precedent but merely to show that multiple panels of the
       appellate court have read Sanders the same way with respect to what it means to take an affidavit
       as true.




                                                      - 20 -
       as true means that “ ‘we will presume that had defense counsel called these
       witnesses, they would have testified in a manner consistent with their affidavits’ ”
       (emphasis omitted) (quoting People v. Coleman, 183 Ill. 2d 366, 403 (1998))).
       Despite being confronted with this citation, the Robinson majority persisted in
       making the incorrect statement that this court had “never held, or even suggested,”
       that the taken-as-true requirement means that an “affiant would testify consistently
       with the content of the affidavit.” Id. ¶ 59 n.2 (majority opinion). Thus, not only
       has the court said precisely what the Robinson majority said it had not, Sanders
       only makes sense if the court were using that definition of “taken as true.”

¶ 70        The Robinson majority’s wholly unconvincing explanation of how its result was
       consistent with Sanders is that Sanders was decided in a “significantly different
       procedural context” because it was a second stage case and the petitioner faces a
       heavier burden at the second stage. Id. ¶ 59. But, as I pointed out in my dissent, this
       is a distinction without a difference because the “taken as true” requirement applies
       equally at the leave-to-file and second stages. See id. at 106 (Burke, J., dissenting,
       joined by Garman and Karmeier, JJ.); see also People v. Brown, 2017 IL App (1st)
150132, ¶ 61 n.2, vacated on other grounds and appeal dismissed, No. 123252 (Ill.
       Jan. 24, 2019) (“Although we recognize that Sanders arose from a slightly different
       procedural posture than this case, in that it was an appeal from a second-stage
       dismissal of a successive postconviction petition ***, the requirement that all well-
       pleaded factual allegations are taken as true applies equally in this case as in
       Sanders, and it is thus helpful to our analysis of this issue.”).

¶ 71       The Robinson majority failed to explain how raising a petitioner’s burden from
       a “probability” to a “substantial showing” changes the meaning of what it means to
       take an affidavit as true. And the reason that explanation was lacking is obvious:
       there is no explanation. Nevertheless, Robinson left Sanders in place and therefore
       the state of Illinois law is that, at the leave-to-file stage of postconviction
       proceedings, a court must presume that a reasonable juror would believe the
       testimony set forth in the new affidavits (Robinson), but at the second stage a court
       does not have to presume that a reasonable juror would believe the evidence and
       may dismiss the petition if the new affidavits are not conclusive and would merely
       add conflicting evidence to what the jury heard (Sanders).




                                               - 21 -
¶ 72       Because we have held that a defendant who pleads guilty must be held to a
       higher burden when bringing a postconviction claim of actual innocence, I would
       apply the Edwards/Sanders framework at the leave-to-file stage of such cases and
       limit the Robinson standard to actual innocence claims brought by defendants who
       were convicted after a trial. Here, the affidavit defendant obtained from Callaway
       did not raise a probability that defendant could establish by clear and convincing
       evidence that no reasonable fact finder would have found him guilty. The affidavit
       was far from conclusive and would have merely given a reasonable fact finder
       conflicting evidence to consider. This is not a case in which identity was an issue.
       Callaway claimed that defendant had no knowledge of the drugs, but a reasonable
       factfinder could easily conclude otherwise when the drugs were found in a room
       where defendant was spotted entering upon fleeing from the police, the drugs were
       under a bed right next to a sawed-off shotgun that had defendant’s DNA on it, and
       defendant had a digital scale in his pocket. Given the factual basis of defendant’s
       plea, it is difficult to imagine any evidence that defendant could muster that would
       establish an actual innocence claim. I agree with my colleagues that the trial court’s
       denial of this petition was the correct decision, but I also do not believe that this
       petition should have advanced beyond the leave-to-file stage.




                                               - 22 -